UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Aerospace and defense (6.1%) Honeywell International, Inc. 49,870 $4,141,205 L-3 Communications Holdings, Inc. (S) 49,410 4,669,245 Northrop Grumman Corp. 105,330 10,033,735 Raytheon Co. (S) 55,240 4,257,347 United Technologies Corp. 33,960 3,661,567 Auto components (2.5%) Autoliv, Inc. (Sweden) (S) 23,020 2,011,718 Delphi Automotive PLC (United Kingdom) 72,460 4,233,113 Johnson Controls, Inc. 20,700 859,050 TRW Automotive Holdings Corp. (NON) 51,379 3,663,836 Automobiles (1.5%) Ford Motor Co. 207,080 3,493,440 General Motors Co. (NON) 84,300 3,032,271 Beverages (1.7%) Coca-Cola Enterprises, Inc. 115,690 4,651,895 Dr. Pepper Snapple Group, Inc. 64,210 2,877,892 Building products (0.3%) Owens Corning, Inc. (NON) 29,980 1,138,640 Capital markets (3.3%) Charles Schwab Corp. (The) 171,700 3,629,738 Invesco, Ltd. 68,400 2,181,960 State Street Corp. 131,460 8,643,495 Chemicals (2.6%) Ashland, Inc. 45,960 4,250,381 Celanese Corp. Ser. A 27,040 1,427,442 LyondellBasell Industries NV Class A 76,400 5,594,772 Commercial banks (2.7%) Popular, Inc. (Puerto Rico) (NON) 33,441 877,157 Regions Financial Corp. 214,060 1,982,196 U.S. Bancorp 115,910 4,239,988 Wells Fargo & Co. 113,862 4,704,778 Commercial services and supplies (0.6%) Tyco International, Ltd. 68,385 2,392,107 Communications equipment (1.7%) Cisco Systems, Inc. 317,220 7,429,292 Computers and peripherals (2.7%) Apple, Inc. 9,350 4,457,613 EMC Corp. 184,720 4,721,443 SanDisk Corp. (S) 46,436 2,763,406 Consumer finance (0.8%) Capital One Financial Corp. 26,960 1,853,230 Discover Financial Services 31,090 1,571,289 Containers and packaging (0.3%) Sealed Air Corp. 50,990 1,386,418 Diversified financial services (6.0%) Bank of America Corp. 197,940 2,731,572 Citigroup, Inc. 187,595 9,100,233 CME Group, Inc. 75,050 5,544,694 JPMorgan Chase & Co. 171,690 8,874,656 Diversified telecommunication services (1.9%) AT&T, Inc. 72,270 2,444,171 CenturyLink, Inc. (S) 66,880 2,098,694 Verizon Communications, Inc. 75,090 3,503,699 Electric utilities (2.7%) American Electric Power Co., Inc. 51,260 2,222,121 Edison International 59,880 2,758,073 FirstEnergy Corp. (S) 120,810 4,403,525 NextEra Energy, Inc. 31,430 2,519,429 Energy equipment and services (1.1%) McDermott International, Inc. (NON) 207,570 1,542,245 National Oilwell Varco, Inc. 42,720 3,336,859 Food and staples retail (1.6%) CVS Caremark Corp. 81,780 4,641,015 Kroger Co. (The) 55,580 2,242,097 Food products (0.8%) Kraft Foods Group, Inc. 59,210 3,104,972 Pinnacle Foods, Inc. (S) 11,002 291,223 Health-care equipment and supplies (4.1%) Baxter International, Inc. 117,830 7,740,253 Covidien PLC 69,192 4,216,560 St. Jude Medical, Inc. 62,040 3,327,826 Zimmer Holdings, Inc. 31,450 2,583,303 Health-care providers and services (3.0%) CIGNA Corp. 118,540 9,110,984 UnitedHealth Group, Inc. 56,770 4,065,300 Household durables (0.6%) PulteGroup, Inc. 107,250 1,769,625 Taylor Morrison Home Corp. Class A (NON) 33,760 764,664 Independent power producers and energy traders (0.6%) Calpine Corp. (NON) 73,608 1,430,203 NRG Energy, Inc. (S) 48,570 1,327,418 Insurance (8.3%) American International Group, Inc. 117,590 5,718,402 Aon PLC 45,800 3,409,352 Hartford Financial Services Group, Inc. (The) (S) 95,180 2,962,002 MetLife, Inc. 204,200 9,587,190 PartnerRe, Ltd. 47,260 4,326,180 Validus Holdings, Ltd. (S) 121,263 4,484,306 Willis Group Holdings PLC (S) 36,640 1,587,611 XL Group PLC 133,819 4,124,302 IT Services (0.8%) Computer Sciences Corp. 62,500 3,233,750 Leisure equipment and products (0.9%) Hasbro, Inc. (S) 80,260 3,783,456 Life sciences tools and services (0.7%) Thermo Fisher Scientific, Inc. 34,680 3,195,762 Machinery (0.5%) Stanley Black & Decker, Inc. 21,720 1,967,180 Media (4.7%) CBS Corp. Class B 62,880 3,468,461 Comcast Corp. Special Class A 183,120 7,941,914 Liberty Global PLC Ser. C (United Kingdom) (NON) 38,560 2,908,581 Time Warner, Inc. 91,570 6,026,222 Metals and mining (0.6%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 78,720 2,604,058 Multi-utilities (0.5%) Ameren Corp. 59,150 2,060,786 Multiline retail (0.5%) Macy's, Inc. 51,270 2,218,453 Oil, gas, and consumable fuels (10.1%) Apache Corp. 15,340 1,306,048 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) (S) 60,800 2,798,624 Exxon Mobil Corp. 84,320 7,254,893 Marathon Oil Corp. 383,150 13,364,272 Marathon Petroleum Corp. 47,330 3,044,266 Noble Energy, Inc. 22,580 1,513,086 Occidental Petroleum Corp. 8,500 795,090 Royal Dutch Shell PLC ADR (United Kingdom) 137,003 8,998,357 Total SA (France) 16,400 951,701 Total SA ADR (France) 10 579 Valero Energy Corp. 119,350 4,075,803 Paper and forest products (0.7%) International Paper Co. 69,850 3,129,280 Personal products (0.6%) Coty, Inc. Class A (NON) 171,181 2,774,844 Pharmaceuticals (7.9%) AstraZeneca PLC ADR (United Kingdom) 49,280 2,559,110 Eli Lilly & Co. 180,960 9,107,717 Johnson & Johnson 108,040 9,365,988 Mallinckrodt PLC (Ireland) (NON) 9,037 398,441 Merck & Co., Inc. 100,330 4,776,711 Pfizer, Inc. 211,579 6,074,433 Zoetis, Inc. 66,692 2,075,455 Professional services (1.2%) Dun & Bradstreet Corp. (The) (S) 51,940 5,393,969 Real estate investment trusts (REITs) (1.6%) American Tower Corp. Class A (R) 36,530 2,707,969 Hatteras Financial Corp. (R) (S) 43,070 805,840 MFA Financial, Inc. (R) 452,961 3,374,559 Semiconductors and semiconductor equipment (2.5%) Fairchild Semiconductor International, Inc. (NON) 137,568 1,910,820 Intel Corp. 101,300 2,321,796 Maxim Integrated Products, Inc. 30,910 921,118 NXP Semiconductor NV (NON) 74,910 2,787,401 Texas Instruments, Inc. 72,750 2,929,643 Software (0.4%) Symantec Corp. 74,580 1,845,855 Specialty retail (0.1%) CST Brands, Inc. (NON) (S) 18,115 539,827 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 94,670 1,318,753 Tobacco (1.7%) Altria Group, Inc. 122,760 4,216,806 Philip Morris International, Inc. 38,900 3,368,351 Wireless telecommunication services (1.8%) Vodafone Group PLC ADR (United Kingdom) 218,450 7,685,071 Total common stocks (cost $307,860,748) CONVERTIBLE PREFERRED STOCKS (2.6%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 19,561 $419,779 PPL Corp. $4.375 cv. pfd. 105,640 5,671,812 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 304,888 5,049,525 Total convertible preferred stocks (cost $10,059,315) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $1,768,000 $1,914,965 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,712,490 Total convertible bonds and notes (cost $2,595,549) SHORT-TERM INVESTMENTS (8.9%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 5,341,210 $5,341,210 Putnam Cash Collateral Pool, LLC 0.13% (d) 33,240,500 33,240,500 Total short-term investments (cost $38,581,710) TOTAL INVESTMENTS Total investments (cost $359,097,322) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $435,856,293. (b) The aggregate identified cost on a tax basis is $361,852,946, resulting in gross unrealized appreciation and depreciation of $111,327,190 and $3,202,338, respectively, or net unrealized appreciation of $108,124,852. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,415,394 $25,642,994 $30,058,388 $1,000 $— Putnam Short Term Investment Fund * — 61,909,000 56,567,790 2,478 5,341,210 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $32,244,816. The fund received cash collateral of $33,240,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $46,714,631 $— $— Consumer staples 28,169,095 — — Energy 48,981,823 — — Financials 100,341,452 — — Health care 68,597,843 — — Industrials 37,654,995 — — Information technology 35,322,137 — — Materials 18,392,351 — — Telecommunication services 15,731,635 — — Utilities 16,721,555 — — Total common stocks — — Convertible bonds and notes — 3,627,455 — Convertible preferred stocks — 11,141,116 — Short-term investments 5,341,210 33,240,500 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan $32,244,816 $32,244,816 Total Assets $32,244,816 $32,244,816 Liabilities: — — Total Liabilities $— $— Total Financial and Derivative Net Assets $32,244,816 $32,244,816 Total collateral received (pledged)##† $32,244,816 $32,244,816 Net amount $— $— ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
